UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6419


ANGELO HAM, a/k/a Angelo Bernard Ham,

                Plaintiff - Appellant,

          v.

ANTHONY J. PADULA; JOHN J. BROOKS; Cpl M. WILLIAMS; JON
OZMINT; YVONNE MCDONALD, Nurse Administrator at Lee C. I.;
JUDY R. RABON, Nurse Practitioner at Lee C. I.; SANDRA
BRACEY-SIMON; DEBRA WHITNEY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     J. Michelle Childs, District
Judge. (6:10-cv-03058-JMC)


Submitted:   June 13, 2012                 Decided:   June 22, 2012


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angelo Ham, Appellant Pro Se. Steven Barry Johnson, LEE ERTER
WILSON HOLLER & SMITH, LLC, Sumter, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Angelo    B.    Ham     appeals   the   district        court’s    order

accepting the recommendation of the magistrate judge and denying

relief    on    his     42    U.S.C.   § 1983    (2006)    complaint.        We    have

reviewed the record and find no reversible error.                        Accordingly,

we affirm for the reasons stated by the district court.                          Ham v.

Padula,    No.     6:10-cv-03058-JMC        (D.S.C.       Feb.   24,     2012).      We

dispense       with     oral    argument    because       the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2